Exhibit 10.1

February 13, 2009

Bill Futterer

Managing Member

Gulf Coast Entertainment, LLC

c/o Futterer Partners LLC/PSE-3

4030 Wake Forest Road

Suite 300

Raleigh, NC 27609

 

  RE: Stock Purchase Agreement (“Agreement”) dated the 28th day of January, 2009
between Midwest Racing, Inc., Dover Motorsports, Inc., Gulf Coast Entertainment,
L.L.C.

Dear Bill:

As promised (and in less than a page).

Please have this letter countersigned below to reflect our agreement to amend
Section 3.4 to the Agreement as follows:

In the last sentence, strike the words “and for the racetrack facility to be
owned or operated by Buyer at the Alabama Motorsports Park, a Dale Earnhardt,
Jr. Speedway.” Then add a sentence which reads: “Dover shall have first
negotiating rights relative to a management agreement for the racetrack facility
to be owned or operated by Buyer at the Alabama Motorsports Park, a Dale
Earnhardt, Jr. Speedway.”

Thank you.

Sincerely,

 

Dover Motorsports, Inc.     Midwest Racing, Inc.    

/s/ Klaus M. Belohoubek

   

/s/ Klaus M. Belohoubek

Klaus M. Belohoubek     Klaus M. Belohoubek Senior Vice President – General
Counsel     Senior Vice President – General Counsel

 

ACCEPTED AND AGREED Gulf Coast Entertainment, LLC By:  

/s/ Michael C. Dow

Date:  

2-13-09